Title: From Benjamin Franklin to [Ann Penn?], [1760]
From: Franklin, Benjamin
To: Penn, Ann


          If the proposed identification of the addressee is correct, this letter is the first of several among Franklin’s papers relating to a complicated situation in the Penn family. William Penn 3d (1703–1747) had become by 1731 the sole surviving grandson of the founder of Pennsylvania in the senior line, that is, through William Penn’s first marriage, to Gulielma Maria Springett (1644–1694). In accordance with the founder’s rather loosely drawn will, William 3d in time inherited certain specific lands in Pennsylvania and Ireland, but all other lands and the proprietorship of the province passed, after extended litigation and negotiation, to the founder’s three sons by his second marriage to Hannah Callowhill (1664–1726): John (1700–1746), Thomas (1702–1775), and Richard (1706–1771).
          William 3d was twice married; his first wife, who died in childbirth, bore him one daughter Christiana Gulielma (1733–1803), who married Peter Gaskell in 1761; his second wife Ann Vaux (d.1767) bore him one son Springett (1739–1766). Within a few years William 3d and his wife Ann became estranged; he sued for divorce but either withdrew his charge against her or failed to prove it in court. Under the terms of his will his half-uncle Thomas Penn became guardian of Christiana and Springett upon their father’s death in 1747 and until the boy should attain his majority, when Springett was to become executor of the estate. Thomas arranged for Springett’s schooling, then, according to Franklin (below, p. 316), first proposed to send him off to the East Indies, then to Russia, and finally articled him to a lawyer in Sussex. This arrangement did not work out well and Springett rejoined his mother, Mrs. Ann Penn.
          Thomas seems to have delayed turning the estate over to Springett when the young man attained his majority, March 1, 1760, for on April 25 of that year Springett wrote his uncle demanding all his “papers without exception, that there may be no more troubles, delays, or mistakes whatsoever.” Thomas, whose own son had died the day before, as Springett knew, replied with indignation at such “ingratitude,” and the matter was finally turned over to the lawyers of both parties for adjustment. Later Thomas offered to buy Springett’s lands in Pennsylvania, and both Franklin and Edward Penington, a Philadelphia relative of the youth, thought that Thomas Penn was less than fair and honorable in his proposals.
          How Franklin became involved in the affair is not known; probably Springett and his mother appealed to him for advice and help, turning over to him their papers for examination. Franklin, for his part, was certainly far from averse to assisting any relative to expose possible chicanery on Thomas Penn’s part. Writing to Richard Jackson, March 31, 1764, Franklin suggested that Springett might be able to prove his right to the proprietorship and, if so, would be willing to surrender it to the Crown for a reasonable sum. Surviving correspondence shows that Franklin took a continuing interest in the dispute until Springett died unmarried in 1766 and his mother, now married to one Alexander Durdin of Dublin, died the next year.
          
          
            Dear Madam.
            Thursday Evening [1760?]
          
          I return the Box of Papers, and believe you will find none of them missing. I am glad to learn by the Bearer that you are well; and hope your intended Journey into the Country will contribute to keep you so, and prove otherwise agreable. I am, with the utmost Esteem and Respect, Dear Madam, Your most obedient humble Servant
          
            B Franklin
          
        